J. B. McPHEBSON, District Judge.
From the petition and answer, it appears that on December 5, 1900, the bankrupts confessed *314judgment for the sum of $9,248.70 to Philip Silverman as trustee for all their creditors, and that this judgment was entered of record upon December 7th, and an execution issued thereon; the judgment and execution becoming a lien upon all their property. Objection is made to the adjudication upon the ground that the confession of judgment was not a preference, because it was intended to benefit all the creditors alike, in proportion to the respective amounts of their claims. It-may be true that the confession was not a preference; but under the law of Pennsylvania it clearly amounted to a general assignment for the benefit of creditors, and was therefore an act of bankruptcy.
The adjudication will be entered as" prayed. .